Opinion issued August 7, 2003 


 


 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00778-CV
____________

IN RE JOHN PAUL MARTINEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
 	Relator, John Paul Martinez, requests that this Court compel Judge Don
Stricklin (1) to rule on various pro se motions that he filed in the trial court.  Relator is
charged with capital murder in cause number 932595 in the 337th District Court of
Harris County.  We deny the petition.
	First, the petition does not comply with the Texas Rules of Appellate
Procedure.  It does not certify that a copy was served on the respondent, and it does
not include an appendix.  See Tex. R. App. P. 9.5, 52.
	Second, even if the petition complied with the rules, we would still deny it. 
A writ of mandamus will issue to correct a clear abuse of discretion or the violation
of a duty imposed by law when there is no adequate remedy at law.  Canadian
Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding).
Respondent has no duty to rule on relator's pro se motions because relator is
represented by court-appointed counsel in the trial court and has no right to hybrid
representation.  Scarbrough v. State,  777 S.W.2d 83, 92 (Tex. Crim. App. 1989).
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.
1.    	The Honorable Don Stricklin is the elected judge of the 337th District Court
of Harris County.